Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        February 1, 2022

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 55229-9-II

                               Respondent,

        v.

 BENITO SERVANDO MARQUEZ,                                    UNPUBLISHED OPINION

                               Appellant.

       VELJACIC, J. — Benito Marquez pleaded guilty to one count of murder in the first degree

and one count of assault in the first degree. The superior court found he was indigent and stated

that Marquez could not afford to pay discretionary legal financial obligations (LFOs). Marquez’s

judgment and sentence also contained a finding that he was indigent, but ordered a community

custody supervision fee (a discretionary LFO). Marquez appeals, arguing that the superior court

erred in imposing a supervision fee after finding him indigent. We agree and remand to the

superior court to strike the discretionary LFO.

                                             FACTS

       When he was 16 years old, Marquez lured his friend to the woods and killed him. He

pleaded guilty to murder in the first degree and assault in the first degree and the superior court

sentenced him to 320 months of confinement and 36 months of community custody. During his

sentencing hearing, the superior court determined Marquez was indigent and stated, “I will find

that he does not have the ability to pay on the discretionary [LFOs].” Report of Proceedings (Nov.

23, 2020) at 40. The court went on to state that it was imposing a $500 victim assessment, a $100
55229-9-II


DNA (deoxyribonucleic acid) collection fee, and restitution. In the judgment and sentence, the

court found that Marquez was indigent. The court also imposed a community custody supervision

fee. Marquez appeals the imposition of the supervision fee.

                                           ANALYSIS

       Marquez argues that the superior court erred when it imposed a community custody

supervision fee after finding he was indigent.

       Before imposing costs and fees, RCW 10.01.160(3) requires a superior court to conduct,

on the record, an individualized inquiry into a defendant’s ability to pay. State v. Ramirez, 191

Wn.2d 732, 745-46, 426 P.3d 714 (2018). RCW 10.01.160(3) states in relevant part, “The court

shall not order a defendant to pay costs if the defendant at the time of sentencing is indigent as

defined in RCW 10.101.010(3) (a) through (c).”

       The trial court may also impose discretionary fees under RCW 9.94A.703(2)(d). RCW

9.94A.703 states, “When a court sentences a person to a term of community custody, the court

shall impose conditions of community custody as provided in this section. . . . (2) Waivable

conditions. Unless waived by the court, as part of any term of community custody, the court shall

order an offender to: . . . (d) Pay supervision fees as determined by the department.” Therefore,

supervision fees are discretionary. RCW 9.94A.703(2)(d).

       Supervision fees are not “costs” under RCW 10.01.160(3), and therefore a trial court may

impose them after a finding of indigency. State v. Spaulding, 15 Wn. App. 2d 526, 536-37, 476

P.3d 205 (2020). However, we reverse the imposition of discretionary LFOs when a trial court

states during sentencing that it intends to waive such fees but imposes them on the judgment and

sentence.    State v. Bowman, No. 99062-0, slip op. at 23 (Wash. Nov. 10, 2021),

http://www.courts.wa.gov/opinions/pdf/990620.pdf.



                                                 2
55229-9-II


        Here, the superior court determined Marquez was indigent and stated he could not afford

to pay discretionary LFOs. The court then stated which LFOs it was imposing. The court did not

state it was imposing the supervision fee, but imposed it nonetheless in the judgment and sentence.

Under Bowman, we remand to the trial court to strike the supervision fee.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Veljacic, J.

We concur:




        Glasgow, A.C.J.




        Price, J.




                                                3